Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Board of Police Commissioners of the Town of Greenburgh, dated February 20, 1976, which, after a hearing, dismissed petitioner as a member of the Police Department of the Town of Green-burgh. Petition granted, determination annulled, on the law, without costs or disbursements and respondents are directed to restore petitioner to his position, with back pay, less the amount of compensation earned in any other employment or occupation and any unemployment benefits he may have received since his dismissal. Petitioner, a police officer, was not guilty of the charged violation in that he did not "use nor threaten to use” his "official power or authority” in a politically partisan manner. The "fact sheet” mailed by the police association, of which petitioner was president, to the town voters did not imply, in any respect, harassment by law enforcement officials of those who would fail to follow the association’s position. Were we not annulling the determination herein, we would have, in any event, reduced the punishment imposed. Hopkins, J. P., Latham, Shapiro and Mollen, JJ., concur.